          Case 8:18-bk-04601-MGW           Doc 140      Filed 06/26/19      Page 1 of 1

                   UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


                                                            CASE NO: 18-4601
JAMES L DENT,                                               CHAPTER 11

       Debtor(s)
___________________/

NOTICE OF WITHDRAWAL OF CLAIM PURSUANT TO FEDERAL RULES
              OF BANKRUPTCY PROCEDURE 3006

     [This pleading is filed by Doug Belden Tax Collector of Hillsborough County, Florida]

       PLEASE TAKE NOTICE that, pursuant to Rule 3006 of the Federal Rules

of Bankruptcy Procedure, The Hillsborough County, Florida Tax Collector hereby

withdraws claim number 4 previously filed in this matter.

As reason therefore, Counsel hereby informs the court per Florida Statute a certificate has

been sold and withdrawing the above claim to file notice of creditor.

                                               Respectfully submitted,

                                              /s/ Brian T. FitzGerald
                                             Brian T. FitzGerald, Esquire

                              CERTIFICATE OF SERVICE
       I hereby certify that a true copy of the foregoing document has been furnished by U.S.
       Mail or Electronic Filing to: James W Elliott, 500 E Kennedy Blvd, Ste 200, Tampa, FL
       33602 on this 18th day of June, 2019.

                                                /s/ Brian T. FitzGerald
                                                Brian T. FitzGerald, Esquire
                                                Senior Assistant County Attorney
                                                Florida Bar No. 484067
                                                601 E. Kennedy Blvd., 14th Floor
                                                Tampa, Florida 33602
                                                Office (813) 635-5216 Fax (813) 307-6221
                                                Attorney for Doug Belden
                                                Tax Collector of Hillsborough
                                                County, Florida

                                                                                              MR
